Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2021 has been entered.
 Response to Arguments
The objection to claim 7 is withdrawn based on amendment filed on 8/2/2021.
Applicant’s arguments in light of the amendment filed 8/2/2021, with respect to the 35 U.S.C. 102(a)(1) rejection have been fully considered and are persuasive.  The prior art rejection of claims 1-6, 8-10, 12, 14-17 and 20 has been withdrawn. 
Allowable Subject Matter
Claims 1-10, 12-17, 19 and 20 are allowed.
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all
The closest discover prior art to the current set of claims appears to be US Pat. Pub. No. 2017/0371394 to Chan et al. (hereinafter Chan, cited on Notice of References Cited Form PTO-892 on 1/21/2021).  Chan teaches training a machine learning model (fig. 1, item 126) on user usage log data (fig. 4) that includes data identifying user activity occurring at specific periods of time, location, and power profiles (fig. 4:418,420) such that when additional user activity takes place on a computing device (fig. 3:102), e.g., the user wishes to run an application as shown in fig. 3:304(1), predictions made by the trained machine learning model will cause a user interface (fig. 3:306…pop-up window) to be displayed that identifies operating system features of the computer device that improve the operational performance of the computing device (fig. 3: 310-314…suggested frame rate, refresh rate, display brightness, etc. adjustments to improve performance of the smart phone).  However, Chan does not teach training the machine learning model with both data describing HID activity AND data identifying user activity occurring when the HID activity took place.  Nor does Chan disclose receiving additional data describing HID activity AND identifying additional user activity based upon the received additional data describing the HID activity, in order to cause the UI identification of operating features to improve the operating performance of the computing device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN CHEN/Primary Examiner, Art Unit 2125